                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JEFFREY NEYLON,

                        Plaintiff,                                       4:17CV3153

        vs.
                                                                           ORDER
BNSF RAILWAY CO.,

                        Defendant.


        This matter is before the Court on its own motion.


        The pretrial conference in this case is scheduled for January 4, 2019, and the trial is
scheduled to commence the week of January 28, 2019.


        On December 6, 2018, Plaintiff filed a Motion for Sanctions (Filing No. 103), requesting
that Defendant not be allowed to use certain evidence “to win summary judgment.” The briefing
on Plaintiff’s Motion for Sanctions is not complete and, thus, the motion is not ripe for disposition.
Because the undersigned’s ruling on the Motion for Sanctions will affect the evidence that may be
considered in summary judgment proceedings, Senior District Court Judge Richard Kopf entered
a Memorandum and Order yesterday, denying Defendant’s Motion for Summary Judgment, in
part, without prejudice to reassertion following a ruling on the Motion for Sanctions. (Filing No.
110.)


        Given the status of motion practice, the pretrial conference and trial cannot go forward as
scheduled.


        Accordingly,


        IT IS ORDERED that these proceedings are stayed pending a ruling on Plaintiff’s Motion
for Sanctions. (Filing No. 103.) The pretrial conference and trial are cancelled and will be
rescheduled upon further order of the Court.
Dated this 13th day of December, 2018.

                                             BY THE COURT:

                                             s/ Susan M. Bazis
                                             United States Magistrate Judge




                                         2
